DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8)  in the reply filed on January 10, 2022 is acknowledged.

Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

Claim Objections
Claim 7 is objected to because of the following informality: line 5 reads “second grain structures” and should read “second grain structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 2018/0084658 A1), hereinafter Poole.

Regarding claim 1, Poole teaches a titanium substrate (claims 1 and 9) with an oxide film disposed on the substrate (claim 1) with an interface between the substrate and the oxide film with a roughness (Ra) of 0.5 microns or greater (claims 3 and 5), and the substrate is shown to have peaks and valleys separated from one another, where the peaks (first regions/apexes) are above a nominal surface (average of the peaks and valleys) and the valleys (second regions/troughs) are below a nominal surface (average of the peaks and valleys) (Fig. 10C1 and 10C2; [0059]), and the oxide film overlays the valleys (second regions/troughs) ((Fig. 10C1 and 10C2; [0059]), and further the enclosure, can include that of a portable phone (portable electronic device) ([0045]; [0017]] Fig. 1 and 7  Poole does not specifically teach “a separation distance between an apex of the first region and a bottom of a trough defined by the second region being at least 1 micrometer”. However, Poole does teach the substrate has a roughness of 0.5 microns or greater at an interface between the oxide film and the substrate (claims 3 and 5) and this roughness is between the peaks and valleys (Fig. 10C1 and 10C2; [0059]). This roughness calculation is known to one of ordinary skill in the art, before the effective filing date of the invention, to be an average between the peaks and valleys at the interface between the substrate and film (i.e. the surface of the substrate).  The taught range of a roughness of 0.5 microns or greater at the interface (claims 3 and 5) overlaps the claimed separation distance (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).   

Regarding claim 5, Poole teaches each claim limitation of claim 1, as discussed above, and Poole further teaches wherein the metal oxide layer is formed by anodizing the substrate ([0054]).

Regarding claim 6, Poole teaches each claim limitation of claim 1, as discussed above, and Poole further teaches wherein the oxide film varies from a minimum thickness to a maximum thickness ([0060]) with different thicknesses at a peak (peaks under the words “Non-uniform oxide film; first regions) than over the valleys (valleys under the words “Non-uniform  second regions) ([0059]; Fig. 10C2), these different thicknesses under broadest reasonable interpretation are “first metal oxide layers” and “second metal oxide layers” ([0059]; Fig. 10C2).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Poole as evidenced by Sappi Fine Paper North America (“Defining and Communicating Color: The CIELAB System), hereinafter Sappi.  

Regarding claim 2, Poole teaches each claim limitation of claim 1, as discussed above.  Poole does not specifically teach wherein the enclosure has a color having an a* value between -10 to 15 and a b* value between -35 to 30 in a CIE L*a*B* color space.  However, Poole teaches wherein almost white light is reflected ([0045]) from the enclosure, which can include that of a portable phone ([0045]; [0017]] Fig. 1 and 7).  As evidenced by Sappi, as a CIE LAB value of L approaches 100 and a and b values approach 0 from either the positive or negative side (the L axis shown) the color approaches white (Figure 4; Pg. 5 [3]).  As Poole teaches an almost white light ([0045]), and Sappi is evidence that almost white is where a and b approach 0 from a positive or negative direction (Pg. 5 [3]; Figure 4), the prior art of Poole as evidenced by Sappi fall within those of that claimed by applicant. 

Regarding claim 3, Poole as evidenced by Sappi, teaches each claim limitation of claims 1 and 2, as discussed above, and Poole further teaches a relationship between film thickness and resulting interference color ([0034]); and the film is an oxide film layer (Fig. 10C1 and 10C2; [0059]).

Regarding claim 4, Poole as evidenced by Sappi teaches each claim limitation of claims 1-3, as discussed above, and Poole further teaches the oxide film varies from a minimum 
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  It would have been routine optimization to adjust the thickness as Poole teaches the thickness can vary depending on the type of substrate, hardness of the oxide film and type of part, and the minimum thickness t1 can be about 1 micrometer ([0060]) and further teaches wherein almost white light is reflected ([0045]), which as discussed in claim 2 above, overlaps the color range claimed by applicant. 		 Applicant further teaches “color is dependent on thickness of the metal oxide layer” ([0005] of applicant’s specification).  As Poole discloses an enclosure having a color substantially identical to applicant’s claimed color (see claim 2 above), where this color is dependent on the thickness, the thickness values disclosed by Poole would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a reasonable expectation of success to adjust the thickness, as the claimed thickness is so close to that of Poole that the difference in thickness fails to establish a patentable distinction as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties (including color as shown in claim 2 above) (MPEP 2144.05 and 2112).

Allowable Subject Matter
Claims 7 and 8 are objected
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record to the instantly claimed enclosure is Poole et al. (US 2018/0084658 A1), hereinafter Poole.  Poole teaches each claim limitation of claim 1, as discussed above.  Poole does not teach or suggest (alone or in combination with the prior art), explicitly or implicitly by substantially identical processing, wherein the titanium substrate comprises a first grain structure and a second grain structure; and the second region corresponds to a grain boundary that separates the first grain structure from the second grain structure, nor wherein the first grain structure is oriented in a first orientation and the second grain structure is oriented in a second orientation different from the first orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/Adam Krupicka/Primary Examiner, Art Unit 1784